EXHIBIT 99.1 February 19, 2013 1 (OTCQB: EBIGD) Statements made in this presentation relating to plans, strategies, economic performance and trends, projections of results of specific activities or investments, and other statements that are not descriptions of historical facts may be forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking information is inherently subject to risks and uncertainties, and actual results could differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, risk factors inherent in doing business. Forward-looking statements may be identified by terms such as "may," "will," "should," "could," "expects," "plans," "intends," "anticipates," "believes," "estimates," "predicts," "forecasts," "potential," or "continue," or similar terms or the negative of these terms. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The Company has no obligation to update these forward-looking statements. This presentation is strictly intended to provide general information about our company and business.This presentation does not, nor does any part hereof, constitute an offer of securities. Safe Harbour Our Vision CBMG applies advancements in biotechnology to establish pipelines of cell-based therapeutic products leading to fulfillment of disease treatment in China. 3 4 Business Model:Cellular Medicine Translational Platform in China • Principal Investigators • Expert Group • Ethic Committee • Hospital Authorities • MOH, SFDA • Regulators • Pricing Bureau • Insurance Co • CROs • External Labs Clinical Trials • Quality Standard • Regional GMP fabs • Safety • Cost • Suppliers • Auditors R & D Lab Partner
